DETAILED ACTION

Election/Restrictions
Newly submitted claims 22-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are a subcombination of the originally elected combination since original claim 1 does not require the sensor to be configured to detect a feature present within a field and new claim 22 is useable with an implement frame; i.e., not requiring a work vehicle.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 7, 8, 10-14, 19, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (U.S. Patent 10,611,407) in view of Knobloch et al. (U.S. Patent 10,194,574).
	Lavoie discloses a system including a work vehicle (14) and a vehicle based controller (accelerator and brake pedals, for example) configured to adjust a drive parameter (speed) of the vehicle.  An apparatus (12) is configured to be towed by the work vehicle (Figure 1, for example).  A sensor (44, 54, for example) is configured to detect a parameter indicative of an orientation of the apparatus (12) relative to the work vehicle (abstract, for example).  An additional controller (26) is configured to request that a controller control of the drive parameter of the work vehicle based upon sensor data received from the sensor in a manner that adjusts the speed of the implement (claim 6, for example).  The apparatus (12) is not specifically disclosed to be an agricultural implement; however, as discussed in paragraph 1 of the present invention and exemplified by Knobloch (Figures 1 and 2, for example), it is well known to tow agricultural implements with work vehicles.  Knobloch also includes an implement-based controller which is configured to determine when to control operation based upon location within a field (claim 1, for example).  It would have been obvious to one of ordinary skill at the time of the invention to have substituted the apparatus of Lavoie with the implement of Knobloch in order to suitably control the implement in operation, as taught by Knobloch and in accordance with the teaching of Lavoie.
	Because Lavoie is capable of braking the vehicle, recitations of claims 2 and 5 are met.
	The two different speed limits of Lavoie meet the recitation of the classification states of claim 3.
	Regarding claim 4, see Figure 5, for example. 

	The electronic map of Knobloch meet the recitations of the stored field data.
	Regarding claims 13 and 14, given the configuration and purpose of Lavoie, claim recitations are deemed to be met.  Further, it would have been obvious to one of ordinary skill at the time of the invention to have operated Lavoie in the manner claimed in order to efficiently move the entire system as desired.
	Regarding new claim 27, the examiner takes Official notice that it is known to ignore signals (turn off sensors and/or controllers, for example) when in a non-working position (transport position, for example).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have ignored signals in order to, for example, prevent damage to implements when intended to be non-operational.

Claims 1-4, 7, 8, 10-14, 19, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Knobloch et al. (U.S. Patent 10,194,574) in view of Lavoie et al. (U.S. Patent 10,611,407).
Knobloch discloses towing an apparatus utilizing parameters discussed above and further discusses increasing travel speeds (column 1, lines 19-31).  Lavoie discloses controlling speed based upon a relative orientation between a work vehicle and towed apparatus, as discussed above.  It would have been obvious to one of ordinary skill at the time of the invention to have configured the sensor of Lavoie with the implement and vehicle of Knobloch in order to control the implement and vehicle of Knobloch in a manner best suited to a particular application.


Response to Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671